Warner, Chief Justice.
This case came before the court below on an affidavit of illegality made by Perry & Denton, defendants, to an execution in favor of the governor of the state which issued on a judgment obtained on a forfeited recognizance. The ground of illegality was that Perry & Denton had tendered to the sheriff in payment of said fi.fa. the amount thereof in county orders or scrip, which the sheriff refused to receive. On the hearing of the affidavit of illegality, the court overruled it, and decided that the execution must be paid in money, and not in county orders or scrip ; whereupon the defendants excepted.
*312We are not aware of any law that makes the county orders or-scrip of Baldwin county a legal tender in payment of a debt due to the state.
Therefore, let the judgment of the court below be affirmed.